UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarter ended December 31, 2005 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-31987 TEXHOMA ENERGY, INC. (Name of small business issuer in its charter) Nevada 20-4858058 (State of organization) (I.R.S. Employer Identification No.) 100 Highland Park Village Dallas, Texas 75205 (Address of principal executive offices) 2200 POST OAK BLVD. SUITE 340 HOUSTON, TEXAS 77056 (Former address of principal executive offices) (214) 295-3380 (Registrant'stelephonenumber) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X]. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. As of September 5, 2007 there were 238,474,724 shares of the issuer's common stock outstanding. While the Issuer’s Financial Statements and Results of Operations as disclosed in this Report on Form 10-QSB are as of the quarters ended December 31, 2005 and 2004, the other Items disclosed herein have been updated to be current to the best of the Company’s ability (unless otherwise stated) as of the date this Report was filed. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TEXHOMA ENERGY, INC.(f/k/a Make Your Move, Inc.) (A Development Stage Company) BALANCE SHEETS December 31, 2005 and September 30, 2005 ASSETS December 2005 September 2005 (unaudited) Current Assets Cash and cash equivalents $ 1,357 $ 149,805 Total Current Assets 1,357 149,805 TOTAL ASSETS $ 1,357 $ 149,805 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 32,677 $ 27,449 Accrued expenses 139,509 122,509 Notes payable related parties 945,000 1,045,000 Total Current Liabilities 1,117,186 1,194,958 Commitments and Contingencies (Note 9) - - Stockholders’ Equity Preferred stock, $0.001 par value, 1,000,000 shares authorized, noneissued and outstanding - - Common stock, $0.001 par value, 300,000,000 shares authorized, 106,812,252shares issued and outstanding at December2005 and September 2005, respectively 106,812 106,812 Additional paid-in capital 6,222,794 6,222,794 Retained deficit (7,445,435 ) (7,374,759 ) Total Stockholders’ Equity (1,115,829 ) (1,045,153 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,357 $ 149,805 See accompanying summary of accounting policies and notes to financial statements. 2 TEXHOMA ENERGY, INC.(f/k/a Make Your Move, Inc.) (A Development Stage Company) STATEMENTS OF OPERATIONS For the three months ended December 31, 2005 and 2004 And for the Period from September 28, 1998 (Inception) to December 31, 2005 December 31, 2005 (unaudited) December 31, 2004 (unaudited) For the Period from September 28, 1998 (inception) to December 31, 2005 Revenues Oil and gas interests $ - $ - $ 31,250 Total revenues - - 31,250 Operating expenses: Oil and gas exploration - 275,444 1,709,441 Gross Margin - - (1,678,191 ) Bad debt expense - - - Depreciation and amortization - - - General and administrative expenses 70,676 1,009,290 5,677,401 Operating income (loss) (70,676 ) (1,284,734 ) (7,355,592 ) Other income (expenses): Research and development - - (89,843 ) Total other income (expense) - - (89,843 ) Income (loss) before income taxes (70,676 ) (1,284,734 ) (7,445,435 ) Net income (loss) $ (70,676 ) $ (1,284,734 ) $ (7,445,435 ) Weighted average common shares outstanding 106,812,252 78,882,554 Basic earnings (loss) per share: $ (0.00 ) $ (0.02 ) See accompanying summary of accounting policies and notes to financial statements. 3 TEXHOMA ENERGY, INC.(f/k/a Make Your Move, Inc.) (A Development Stage Company) STOCKHOLDERS' EQUITY (DEFICIT) For the Period from September 28, 1998 (Inception) to December 31, 2005 Accumulated Paid-In Capital Deficit during Total Stockholders' Common Stock Preferred Stock Paid-In Preferred Contributed Subscriptions Development Equity Shares Amount Shares Amount Capital Stock Capital Received Stage [Deficit] Balance, at inception - $ - - $ - $ - $ - $ - $ - $ - $ - Net (loss) for the year - Balance, September 30, 1998 - Issuance of stock at $.1875 per share, October 5, 1998 266,667 267 - - 49,733 - 50,000 Net (loss) for the year - (50,485 ) (50,485 ) Balance, September 30, 1999 266,667 267 - - 49,733 - - - (50,485 ) (485 ) Net (loss) for the year - (485 ) (485 ) Balance, September 30, 2000 266,667 267 - - 49,733 - - - (50,970 ) (970 ) Shares issued at $5.625 per share, June 30, 2001: 4 For compensation 2,667 3 - - 14,997 - 15,000 For acquisition 53,333 53 - - 299,947 - - (300,000 ) - - Contributed capital - 193,328 - - 193,328 Net (loss) for the year - (218,587 ) (218,587 ) Balance, September 30, 2001 322,667 323 364,677 - 193,328 (300,000 ) (269,557 ) (11,229 ) Shares issued at $5.625 per share for consulting services: January 7, 2002 160 0 - - 900 - 900 June 15, 2002 46,176 46 - - 259,694 - 259,740 July 7, 2002 1,200 1 - - 6,749 - 6,750 Cancellation of outstanding shares, November 2001 (53,333 ) (53 ) - - (299,947 ) - - 300,000 - - Contributed capital - 232,418 - - 232,418 Net (loss) for the year - (482,114 ) (482,114 ) Balance, September 30, 2002 316,869 317 332,073 - 425,746 - (751,671 ) 6,465 Shares issued for consulting services 11/19/2002 at $18.75 per share 13,333 13 - - 249,987 - 250,000 1/1/2003 at $5.625 per share 3,333 3 - - 18,747 - 18,750 7/1/2003 at $.9375 per share 20,320 20 - - 19,030 - 19,050 9/22/2003 at $8.625 per share 5,067 5 - - 43,695 - 43,700 9/22/2003 at $.9375 per share 13,333 13 - - 12,487 - 12,500 Contributed capital - 194,258 - - 194,258 Net (loss) for the year - (567,865 ) (567,865 ) 5 Balance, September 30, 2003 372,256 372 - - 676,018 - 620,004 - (1,319,536 ) (23,142 ) Shares issued for consulting services: at $7.5 per share, October 10, 2003 336,267 336 - - 2,521,664 - - (2,380,000 ) - 142,000 at $.75 per share, October 10, 2003 52,960 53 - - 39,667 - 39,720 at $1.5 per share, October 10, 2003 3,333 3 - - 4,997 - 5,000 at $2.625 per share, October 15, 2003 5,333 5 - - 13,995 - 14,000 at $1.875 per share, November 26, 2003 4,000 4 - - 7,496 - 7,500 at $1.875 per share, December 5, 2003 4,000 4 - - 7,496 - 7,500 at $2.625 per share, December 15, 2003 6,667 7 - - 17,493 - 17,500 Reclassification of contributed capital to accounts payable shareholder, net - (217,614 ) - - (217,614 ) Shares cancelled that were issued October 10, 2003 (274,533 ) (275 ) - - (2,058,725 ) - - 2,059,000 - - Write off of receivable from shareholder - 321,000 - 321,000 Shares issued for services: at $1.5 per share, January 29, 2004 5,333 5 - - 7,995 - 8,000 at $1.125 per share, January 29, 2004 1,600 2 - - 1,798 - 1,800 at $4.5 per share, January 29, 2004 22,667 23 - - 101,977 - 102,000 at $.75 per share, February 29, 2004 112,533 113 - - 84,287 - 84,400 Issuance of 1,000,000 preferred stock for option exercised, May 5, 2004 - - 1,000,000 1,000 19,000 180,000 - - - 1,200,000 Conversion of 1,000,000 preferred stock into 20,000,000 restricted common shares, May 17, 2004 533,333 533 (1,000,000 ) (1,000 ) 467 - (1,000,000 ) Restricted shares issued for services, at $.75 per share, May 17, 2004 35,200 35 - - 26,365 - 26,400 Restricted shares issued for services, at $.75 per share, May 17, 2004 118,991 119 - - 89,124 - 89,243 Restricted shares issued for services, at $.75 per share, May 17, 2004 53,067 53 - - 39,747 - 39,800 Restricted shares issued for services, at $.75 per share, May 17, 2004 86,076 86 - - 64,471 - 64,557 6 Restricted shares issued for acquisition of business, August 16, 2004, Cancelled for non-performance, October 13, 2004 - Restricted shares issued for acquisition of business, August 26, 2004, Cancelled for non-compliance, October 13, 2004 - Shares issued for rounding (126,895 ) (127 ) - - 127 - Shares issued for services, at $.075 per share, September 9, 2004 10,028,572 10,029 - - 742,114 - 752,143 Shares issued for services, at $.075 per share, September 20, 2004 10,028,572 10,029 - - 742,114 - 752,143 Shares issued for services, at $.075 per share, September 29, 2004 10,000,000 10,000 - - 740,000 - 750,000 Shares cancelled in consideration of third party asset, November 1, 2004 (533,336 ) (533 ) - - (132,801 ) - (133,334 ) Net (loss) for the year - (3,222,977 ) (3,222,977 ) Balance, September 30, 2004 30,875,996 30,876 - - 3,756,886 180,000 402,390 - (4,542,513 ) (172,361 ) 7 Transfer of Paid in Capital Preferred Stock and Contributed Capital to Paid in Capital - 582,390 (180,000 ) (402,390 ) - - - Shares issued for services, October 5,2004 at $.075 per share 6,336,256 6,336 - - 468,883 - 475,219 Shares issued for services, October 5,2004 at $.075 per share 7,600,000 7,600 - - 562,400 - 570,000 Restricted shares issued for acquisition of business, November 4, 2004 56,000,000 56,000 - - 258,441 - 314,441 Shares issued, on March 7, 2005 at $.10 per share 2,000,000 2,000 - - 198,000 - 200,000 Shares issued, on August 20, 2005 at $.10 per share 2,000,000 2,000 - - 198,000 - 200,000 Shares issued, on September 18, 2005 at $.10 per Share 2,000,000 2,000 - - 198,000 - 200,000 Correction for prior years rounding - (206 ) - (206 ) Net (loss) for the year - (2,832,246 ) (2,832,246 ) Balance, September 30, 2005 106,812,252 106,812 - - 6,222,794 - - - (7,374,759 ) (1,045,153 ) Net (loss) at December 31, 2005 (70,676) (70,676) Balance, December 31, 2005 106,812,252 106,812 - - 6,222,794 (7,445,435) (1,115,829) 8 TEXHOMA ENERGY, INC.(f/k/a Make Your Move, Inc.) (A Development Stage Company) STATEMENTS OF CASH FLOWS For the three months ended December 31, 2005 and 2004 And for the Period from September 28, 1998 (Inception) to December 31, 2005 2005 (unaudited) 2004 (unaudited) For the Period from September 28, 1998 (inception) to December 31,2005 Cash flows from operating activities: Net loss $ (70,676 ) $ (1,284,734 ) $ (7,445,435 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization - - - Stock issued for services - 1,340,523 4,484,395 Stock based compensation - - 888,042 Oil and gas exploration costs - - 1,709,441 Change in assets and liabilities: Accounts payable 5,228 (34,108 ) 32,676 Accrued expenses 17,000 (21,681 ) 150,466 Other - - (7,272 ) Net cash used in operating activities (48,448 ) - (187,687 ) Cash flows from investing activities: Investment in Black Swan - - (1,395,000 ) Other assets - - (10,956 ) Net cash used in investing activities - - (1,405,956 ) Cash flows from financing activities: Loans from affiliates - 1,045,000 Loan repayments to affiliates (100,000 ) (100,000 ) Proceeds from issuance of common stock - - 650,000 Net cash provided (used) byfinancing activities (100,000 ) - 1,595,000 Increase (decrease) in cash and cash equivalents (148,448 ) - 1,357 Cash and cash equivalents at beginning of period 149,805 - - Cash and cash equivalents at end of year $ 1,357 $ - $ 1,357 See accompanying summary of accounting policies and notes to financial statements 9 TEXHOMA ENERGY, INC.(f/k/a Make Your Move, Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Three months ended December 31, 2005 1. Summary of Significant Accounting Policies Description of Business - Texhoma Energy, Inc. (formerly Make Your Move, Inc.) was originally incorporated as Pacific Sports Enterprises, Inc. in 1998.Texhoma is engaged in the exploration for and the production of hydrocarbons, more commonly known as the exploration and production of crude oil and natural gas. In November 2004, Texhoma acquired a 40% interest in Black Swan Petroleum Pty. Ltd. and its wholly owned subsidiary, Black Swan Petroleum (Thailand) Ltd. (“BSP”).BSP held a 100% interest in a large offshore petroleum concession located in the Gulf of Thailand, adjacent to the Eastern Thai coastline, in water depths averaging 20 meters.The terms of the acquisition included issuance of Company stock which resulted in a change in control of Texhoma. The Company has also entered into a 6% participation agreement for the exploration and development of an area in Louisiana in December 2004. At December 31, 2005 Texhoma was in the development stage as defined by SFAS 7, Accounting and Reporting for Development State Companies.As of year end, Texhoma had generated nominal revenues, primarily devoting its efforts to developing its business and raising working capital through equity financing and short-term borrowings. Organization and Basis of Presentation– Texhoma’s securities are registered with the Securities and Exchange Commission in the United States of America and its securities currently trade under the symbol “TXHE.PC” on the pink sheets. The financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. Use of Estimates– Texhoma’s financial statement preparation requires that management make estimates and assumptions which affect the reporting of assets and liabilities and the related disclosure of contingent assets and liabilities in order to report these financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ from those estimates. The primary estimates made by management included in these financial statements are the impairment reserves applied to various long-lived assets and the fair value of its stock tendered in various non-monetary transactions. Cash and Cash Equivalents - Cash includes all highly liquid investments that are readily convertible to known amounts of cash and have original maturities of three months or less. Foreign Currency Translation - During the relevant periods, Texhoma’s investment in the BSP assets and liabilities were translated from Thailand and Australian currency into U.S. currency by use of exchange rates in effect at the balance sheet date. Revenues and expenses were translated utilizing the exchange rates in effect on the date they were included in income or using weighted-average exchange rates. Capital accounts were translated using the exchange rates in effect when the foreign entity’s capital stock was acquired or issued.Gains or losses on translating the Thailand currency and Australian currency into U.S. currency were reported in Minority Interest in Exploration Costs. Foreign currency transaction gains and losses were included in net income in the period the exchange rate changed. Translation or transaction gains or losses were not material to the financial statements.The currency translations are in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 52 Foreign Currency Translation, (FAS 52).Resulting translation adjustments are reflected in the accumulated other comprehensive items component of shareholders’ equity. Fair Value of Financial Instruments - SFAS No. 107, Disclosures about Fair Values of Financial Instruments (FAS 107), requires disclosing fair values to the extent practicable for financial instrument, which are recognized or unrecognized in the balance sheet. For certain financial instruments, including cash, accounts payable, and accrued expenses and short term debt, it was assumed that the carrying value does not materially differ from fair value.The fair value of debt was determined based upon current rates at which Texhoma could borrow funds with similar maturities remaining. Property and Equipment- Property and equipment are recorded at cost less impairment. Depreciation is computed using the straight-line basis over the estimated useful lives of the assets at the rates in the accompanying table. Asset Category Depreciation/ Amortization Period Building 30 Years Plant & Equipment 7 Years Production Tooling $10 per unit Automotive Equipment 5 Years Office Equipment 5 to 3 Years 10 As previously disclosed Texhoma is in the development stage and as such, did not own any property and equipment as of December 31, 2005 nor was there any depreciation reported. Oil and Natural Gas Exploration and Development - BSP records its exploration operations in accordance with SFAS 19, Financial Accounting and Reporting by Oil and Gas Producing Companies (FAS 19). Exploration involves identifying areas that may warrant inspection and/or examination of specific areas that indicate they may possess the presence of oil and gas reserves, including the drilling of exploration wells and collecting seismic data. BSP adopted “Successful Efforts” accounting for exploration costs as defined in FAS 19.Under this method, geological and geophysical costs, the costs of carrying and retaining undeveloped properties such as delay rentals, ad valorem taxes on properties, legal costs for the title defense, maintenance of land and lease records, and dry and bottom hole contributions are charged to expense as incurred.The cost of drilling exploratory wells is capitalized, pending determination of whether the well can produce hydrocarbons.If it is determined the well has no commercial potential, the capitalized costs, net of any salvage value are expensed. If it is determined subsequent to a financial reporting period and prior to the issuance of financial statements for that reporting period, that an exploratory well has not found commercially exploitable hydrocarbons, any costs incurred through the end of that reporting period, net of salvage value, must be written off in that prior period under FASB Interpretation No. 36, Accounting for Exploratory Wells in Progress at the End of the Period (FAS 36). Equity Method of Accounting for Investments in Common Stock - The equity method of accounting for investments in Common Stock when the ownership is 50 percent or less of the voting stock of the enterprise is governed by APB Opinion No. 18, The Equity Method of Accounting for Investments in Common Stock (APB 18).It states that use of the equity method of accounting for an investment is required if the investor exercises significant influence over the operating and financial policies of the investee.APB 18 includes presumptions, based on the investor’s percentage of ownership, as to whether the investor has that ability. In accordance with APB No. 18, Texhoma treated its 40% ownership in BSP under the equity method of accounting and recorded the investment, adjusted by net losses of $1,245,000.In March 2005 Texhoma received a final drilling report and the Board of Directors voted to agree with recommendations to abandon and plug the well.An impairment loss of $464,441 was recorded for the investment (see note 2 Concession). Long-Lived Assets - The Company's accounting policy regarding the assessment of the recoverability of the carrying value of long-lived assets, including property, equipment and purchased intangible assets with finite lives, is to review the carrying value of the assets if the facts and circumstances suggest that they may be impaired. If this review indicates that the carrying value will not be recoverable, as determined based on the projected undiscounted future cash flows, the carrying value is reduced to its estimated fair value. Intangible Assets - The Company adopted Statement of Financial Accounting Standard (“SFAS”) No. 142, Goodwill and Other Intangible Assets (FAS 142), effective July 1, 2002.As a result, the Company discontinued amortization of goodwill, and instead annually evaluates the carrying value of goodwill for impairment, in accordance with the provisions of FAS 142. Income Taxes - Management evaluates the probability of the realization of its deferred income tax assets.The Company has estimated a $2,531,000 deferred income tax asset at December 31, 2005 relating to net operating loss carryforwards and deductible temporary differences.Of that amount, $24,000 is related to the net operating loss generated for the quarter ended December 31, 2005.Management determined that because the Company has not yet generated taxable income, because of the change in control that has occurred in the past and the fact that certain losses have been generated outside of the United States, it ismore likely than not that a tax benefit will not be realized from these operating loss carryforwards and deductible temporary differences.Accordingly, the deferred income tax asset is offset by a full valuation allowance. 11 If the Company begins to generate taxable income, management may determine that some or all of the deferred income tax asset may be recognized.Recognition of the asset could increase after tax income in the future.The net operating tax loss carry forward of approximately$7,000,000 expires from 2011 to 2025.The future utilization of the net operating losses is uncertain. BSP is located in Australia and Thailand, and the Company’s share of those operating losses may not be subject to United States Federal Income Tax. Earnings Per Share - Basic earnings per share is computed by dividing net income (loss) available to common shareholders by the weighted average number of common shares outstanding during the reporting period. Diluted earnings per share reflects the potential dilution that could occur if stock options and other commitments to issue common stock were exercised orif equity awards vest resulting in the issuance of common stock that could share in the earnings of the Company.Restricted shares and warrants are included in the computation of the weighted average number of shares outstanding during the periods. Loss Per Share - Per SFAS No. 128, Earnings per Share (FAS 128), earnings per share (or loss per share), is computed by dividing the earnings (loss) for the period by the weighted average number of common stock shares outstanding for the period.Diluted earnings (loss) per share reflects the potential dilution of securities by including other potential common stock, including stock options and warrants, in the weighted average number of common shares outstanding for the period, if dilutive. Stock Based Compensation - Statements of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation, (FAS 123) established accounting and disclosure requirements using a fair-value based method of accounting for stock-based employee compensation. In accordance with FAS 123, the Company elected at September 30, 2005 to continue accounting for stock based compensation using the intrinsic value method prescribed by Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees (APB 25). Share-Based Payment - In December 2004, the FASB issued SFAS No.123R,
